             Case 2:21-cv-00565-KSM Document 6 Filed 04/09/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DARLENE TURNER,                                            CIVIL ACTION

           Plaintiff,
                                                            NO. 21-565-KSM
           v.

 ABINGTON/JEFFERSON HOSPITAL, et al.,

           Defendants.



                                               ORDER

       AND NOW, this 9th day of April, 2021, upon consideration of Plaintiff Darlene Turner’s

motion to proceed in forma pauperis (Doc. No. 1) and motion for appointment of counsel (Doc.

No. 3), and for the reasons set forth in the accompanying Memorandum, it is hereby ORDERED

as follows:

       1.         Turner’s motion to proceed in forma pauperis (Doc. No. 1) is GRANTED.

       2.         Turner’s complaint (Doc. No. 2) is DISMISSED without prejudice for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e). Turner may file an amended complaint that cures

the deficiencies outlined in the Memorandum.

       3.         Turner’s motion for appointment of counsel (Doc. No. 3) is DENIED without

prejudice. If Turner files an amended complaint, she may re-file her motion for appointment of

counsel.

IT IS SO ORDERED.

                                                     /s/KAREN SPENCER MARSTON
                                                     _________________________________
                                                     KAREN SPENCER MARSTON, J.
